NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
               __________________________

                  MARY L. DUNCAN,
                   Plaintiff-Appellant,
                            v.
                   UNITED STATES,
                   Defendant-Appellee.
               __________________________

                       2011-5095
               __________________________

    Appeal from the United States Court of Federal
Claims in case no. 10-CV-320, Judge Margaret M.
Sweeney.
              __________________________

                 Decided: November 9, 2011
               __________________________

      MARY L. DUNCAN, of Upper Marlboro, Maryland, pro
se.

   JOHN E. ARBAB, Attorney, Appellate Section, Envi-
ronment & Natural Resources Division, United States
Department of Justice, of Washington, DC, for defendant-
appellee. With him on the brief was IGNACIA S. MORENO,
Assistant Attorney General.
               __________________________
2                                 DUNCAN   v. UNITED STATES

        Before LINN, DYK, and REYNA, Circuit Judges.
PER CURIAM
    Mary L. Duncan (“Duncan”) appeals a decision of the
Court of Federal Claims dismissing her complaint for lack
of jurisdiction. Because her claim stemming from trans-
actions in 1975 and 1985 is precluded under 28 U.S.C.
§ 2501, this court affirms.

                      BACKGROUND

    Duncan owns a deed covering a “1/2 Acre part of In-
dependence situate in Seat Pleasant Election District” in
Prince George’s County, Maryland. The existence and
precise location of the land is, however, unclear. On June
30, 1975, and September 11, 1985, the Secretary of the
United States Department of Housing and Urban Devel-
opment (“HUD”) conveyed parcels of land in Prince
George’s County that once housed the apartment project
“Baber Village.” The grantees of these parcels promptly
and properly recorded the deeds. Duncan alleges that
Baber Village encroached on her one-half acre parcel.
    The record describes the history of Duncan’s deed and
her unsuccessful attempts—since at least 1979—to dis-
cern the location of her property. By 1999 Duncan
claimed to have documentation that the Baber Village
property encroached on her one-half acre parcel and she
contacted HUD through her U.S. Senator Paul S. Sar-
banes. Pl.’s Resp. to Def.’s Mot. to Dismiss Ex. 12, at 2,
Sept. 29, 2010, ECF No. 13. On November 23, 1999, HUD
informed Senator Sarbanes that it was not aware of any
defects in the title of the Baber Village land it had sold.
Id. On October 4, 2000, a local newspaper publicized
Duncan’s allegation that HUD had conveyed her property,
and on October 20, 2000, Duncan filed a lawsuit in federal
court to compel the Secretary of HUD and several state
defendants to investigate her claims. The district court
treated her suit as a petition for a writ of mandamus,
DUNCAN   v. UNITED STATES                                3
found that Duncan had not met the high burden for a
writ, and dismissed her case.
    On May 12, 2010, Duncan sued the United States in
the Court of Federal Claims, alleging that HUD’s sale
constituted a taking without just compensation. On April
12, 2011, the Court of Federal Claims held that it lacked
jurisdiction to hear Duncan’s case under 28 U.S.C. § 2501.
Duncan timely appealed. We have jurisdiction pursuant
to 28 U.S.C. § 1293(a)(3).

                            ANALYSIS

     The Fifth Amendment of the Constitution prohibits
the government from taking private property without just
compensation. U.S. Const. Am. V. Congress granted
power to the Court of Federal Claims to render judgments
against the United States in claims of unlawful govern-
ment takings. 28 U.S.C. § 1491. But Congress expressly
placed a time limit on the court’s ability to hear these
cases: “Every claim of which the United States Court of
Federal Claims has jurisdiction shall be barred unless the
petition thereon is filed within six years after such claim
first accrues.” 28 U.S.C. § 2501. “The 6-year statute of
limitations on actions against the United States is a
jurisdictional requirement attached by Congress as a
condition of the government’s waiver of sovereign immu-
nity and, as such, must be strictly construed.” Hopland
Band of Pomo Indians v. United States, 855 F.2d 1573,
1576-77 (Fed. Cir. 1988). This time-period starts accruing
when the government’s conduct “entitle[s] the claimant to
institute an action.” Brown Park Estates-Fairfield Dev.
Co. v. United States, 127 F.3d 1449, 1455 (Fed. Cir. 1997).
“We review the Court of Federal Claims’ decision to
dismiss a complaint for lack of subject matter jurisdiction
de novo.” Brown v. United States, 86 F.3d 1554, 1559
(Fed. Cir. 1996).
4                                 DUNCAN   v. UNITED STATES

    Here, the record suggests that the Secretary of HUD
sold Duncan’s land in 1975 or 1985. Thus, any govern-
ment action supporting Duncan’s claim occurred, at the
latest, on September 11, 1985. To successfully sue the
United States, Duncan should have filed her complaint in
the Court of Federal Claims by September 11, 1991.
Instead, she filed her complaint on May 12, 2010—nearly
two decades after the statutory period had run.
    Duncan claims that the government delayed her suit
and cites United States v. Chatham to support her argu-
ment that the accrual period should have been tolled. 323
F.2d 95 (4th Cir. 1963). In Chatham, the government
gave grossly insufficient notice before it condemned a
parcel of land. The court held that any right to compensa-
tion “should not be held to have accrued until the parties
in interest were made aware of it, or aware that the
United States claimed exclusive possessory rights in the
land.” Id. at 100. Chatham thus provides a narrow
exception for tolling of the accrual period when the gov-
ernment conceals its conduct and prevents a landowner
from knowing her rights.
    Here, there is no evidence that HUD concealed its sale
of the two pieces of Baber Village land. To the contrary,
both conveyances were promptly and properly recorded in
the land records of Prince George’s County. Duncan’s
argument that the government is responsible for the
delay seems to be based on the difficulty she had in ascer-
taining the exact location of her own property. This
argument is unhelpful. Even if government action some-
how prevented Duncan from realizing her claim in the
1980’s, Duncan surely knew of her claim against the
United States as early as 1999 when she sought Senator
Sarbanes’s assistance in contacting HUD about the Baber
Village properties. Moreover, in 2000, a local newspaper
published her allegations and shortly thereafter she sued
to compel HUD to investigate her claim. Nothing pre-
vented Duncan from filing suit against the United States
DUNCAN   v. UNITED STATES                                  5
within six years of this time when she admittedly knew of
the claim in 2000, yet she failed to file her complaint until
ten years later.
    Duncan waited more than six years after accrual of
her claim to sue the United States, and she has not al-
leged or shown that the government concealed the land
sale or delayed her suit to beyond the six-year window.
Her reliance on Chatham is misplaced and her case falls
squarely under 28 U.S.C. § 2501.
   For the foregoing reasons, the decision of the Court of
Federal Claims is affirmed.
                            AFFIRMED
                              COSTS
    Each party shall bear its own costs.